Burch, J.
(dissenting in part): The petition alleged the gas company resorted to seven separate corrupt practices. In the opinion it is held one of the seven was good ground for forfeiture, and I concur. I also concur in the portion of the opinion stating this court need not speculate on what the evidence might be.
I dissent from the statement that the court should not attempt to determine in advance whether certain things would or would not vitiate the election. In the district court the question will be whether an objection to introduction of evidence to establish charge one, charge two, etc., should be sustained. The district court will have no light on that subject from the majority opinion, and this court should proceed to finish decision of the case.